 In the Matter of BALTIMORE TRANSIT COMPANY, THE BALTIMORECOACH Co.andTHE BROTHERHOOD& UNION OF TRANSIT EMPLOYEESOF BALTO., C. U. A.In the Matter of THE BALTIMORE TRANSIT COMPANY AND THE BALTI-MORE COACH COMPANYandAnIALGAMATED ASSOCIATION OF STREET,ELECTRIC RAILWAY AND MOTOR COACH EMPLOYEES OF AMERICA, DI-vISION 1300-A. F. of L.Cases Nos. 5-R1669 and 5-R-1635 respectively.DecidedNovember 9, 1944.Messrs. Earle K.,ShaweandSidney J. Barb an,for the Board.Messrs. Phillip B. PerlmanandCharles A. Tragesor,of Baltimore,Md., for the Companies.Mr. Jacob Blum,of Baltimore, Md., for the Brotherhood.Mr. Philip G. Phillips,of Chicago, Ill., for the Amalgamated.Mr. Robert E. Tillman,of counsel to the Board.DECISIONDIRECTION OF ELECTIONAND ,ORDERSTATEMENT OF THE CASEUponseparatepetitions duly filed by The Brotherhood & UnionofTransit Employees of Baltimore, C. U. A., herein called theBrotherhood, and by Amalgamated Association of Street, ElectricRailway- and Motor Coach Employees of America, Division 1300-A.F. of L., herein called the Amalgamated, each alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The Baltimore Transit Company and The BaltimoreCoach Company, Baltimore, Maryland, herein jointly, called theCompanies, the National Labor Relations Board consolidated thecases andprovided for an appropriate hearing upon due notice beforeHorace A. Ruckel, Trial Examiner.The notice of consolidated hear-ing, dated July 3, 1944, provided that, in addition to an investigationof the questions of representation, evidence was to be received on the59 N. L.R. B., No. 35.159618683-45-vol. 59-12 160 ' DECISIONS OF, NATIONAL LABOR RELATIONS BOARDissue of whether the Brotherhood is a successor to or continuation ofThe Independent Union of the Transit Employees of Baltimore City,heretofore disestablished by the Board, and herein called the Inde-pendent.The hearing was held at Baltimore, Maryland, betweenJuly 25 and August 7, 1944. The Board, the Companies, the Brother-hood, and the Amalgamated appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial.error and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.On September 19, 1944, pursuant tonotice served upon all the parties, a hearing for the purpose of oral^irgument was held before the Board at Washington, D. C.The Com-panies, the Brotherhood, and the Amalgamated appeared and par-iicipated.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANIESThe Baltimore Transit Company and*The Baltimore Coach Com-pany are Maryland corporations having their principal office andplace of business in Baltimore, Maryland, where the former is engagedin the business of operating a street railway system and the lattera bus transportation system, as a single, completely unified and inte-grated transportation enterprise.The directing force of the enter-prise is The Baltimore Transit Company, which wholly owns and.controls The Baltimore Coach Company.The Companies operate 22 bus lines and some 30 streetcar lines,including 3 trackless trolley lines, which serve practically every districtof Baltimore.Approximately 1,473 vehicles are used.During theFirst 6 months of 1944;, these vehicles carried in excess of 132,000,000revenue passengers, and traveled in excess of 20,000,000 vehicle miles.The Companies carry substantial numbers of passengers to outlyingindustrial areas and to the heart of Baltimore where wholesale and-manufacturing districts are located.In connection with the foregoingoperations, the Companies annually bring into the State of Marylandlarge quantities of materials, supplies, and equipment.The Companies admit that they are engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Division 1300,is a labor organization BALTIMORETRANSIT COMPANY161affiliated with the American Federation of Labor, admitting to mem-bership employees of the Companies.The Brotherhood & Union of Transit Employees of Baltimore is alabor organization affiliated with the Confederated Unions of Amer-ica, admitting to membership employees of the Companies.III.THE QUESTION CONCERNING REPRESENTATION; TIIE ALLEGED QUESTIONCONCERNING REPRESENTATIONIn a letter dated February 5, 1943, the Amalgamated requested rec-ognition of the Companies as the collective bargaining representativeof their employees. In a reply, the Companies asked the Amalga-mated to prove its majority claim.The Brotherhood made a similarrequest of the Companies in a letter dated March 1, 1944.At thattime, the Companies declined to extend recognition to the Brotherhood.As stated above, the Board, in the Notice of Hearing in this pro-ceeding, provided that, in addition to the usual investigation of thequestion of representation, evidence be received at the hearing on theissue of whether the petitioning Brotherhood is a successor to or a-continuation of the Independent which has heretofore been ordereddisestablished by the Board as a company-dominated union.' Inas-much as we must determine whether the Brotherhood's petition raisesa question affecting commerce concerning the representation of the'Companies' employees, and since it has been the Board's practice todismiss petitions filed by unions found in representation proceedingsto be successors to unions previously found to be company dominated,we now turn to the issue of successorship raised in the present pro--ceedings.The Brotherhood challenges the right of the Board to take succes-Isorship evidence in a Section 9, or representation, proceeding, con-tending that such evidence may only be taken in a Section 10, or com-plaint, proceeding alleging violation of Section 8 (2) of the Act, orin a contempt proceeding based upon an outstanding decree of dises-tablishment.The basis for the Brotherhood's position is that actionby the Board in representation proceedings is not subject to review bythe courts, whereas it is subject to review in complaint 'proceedings,-and, accordingly, if the Board should make a finding of successorshipin a representation proceeding instead of in a complaint proceeding,the Brotherhood will have no right of appeal, and the Board willhave usurped "unto itself a `C' case power in an `R' case."An announced purpose of the Act is the protection of "the exer-ciseby workers of full freedom of association, self-organization, andIMatter of The Baltimore Transit Company and its afil:ated companies,The BaltimoreCoach Company,The United Realty Company of Baltimore City, Respondents, 47 N.L. R. B.109, enforced as modified,140 F. (2d) 51(C. C. A. 4),cert denied,321 U. S.,795. 162DECISIONSOF ' NATIONAL LABORRELATIONS BOARDdesignation of representatives of their own choosing ..." 2Provi-sion for employees'-freedom to designate representatives of their ownchoosing is made by Section 9 of the Act, in which the Board is em-powered first to determine the appropriate bargaining unit and thento "take a secret ballot of employees, or utilize any other suitablemethod to ascertain such representatives."A clear and well-defineddistinction has been established between representation proceedingsbrought under Section 9 of the Act and complaint proceedings initiatedunder Section 10.Proceedings under Section 10 are designed to pre-vent the commission of unfair labor practices by employers and toprovide appropriate remedies for such practices. It is a prerequisiteto such proceedings that a charge be filed, containing allegations thatan employer has committed unfair labor practices. If, after a hear-ing, the allegations are supported, the Board issues a final order di-rected to the employer.Congress has specifically provided that suchorders are reviewable and enforceable in the courts.Proceedingsunder Section 9 of the Act, on the other hand, are concerned solelywith the ascertainment of the exclusive collective bargaining repre-sentative of the employees in an appropriate unit.. They do not re-sult in a final order directed to the employer but, if a question con-cerning representation has arisen, generally lead to a finding that arequested unit is or is not appropriate for collective bargaining pur-poses.A finding that a unit is appropriate is customarily followed bya direction of an election; if it majority of the eligible employees cast-ing ballots in the election vote for a labor organization, that organi-zation is ordinarily certified as the exclusive collective bargainingrepresentative of the employees in the appropriate unit.No judicialreview of the determinations made in a representation proceeding isprovided for by the Act.' -That Section 9 and Section 10 serve distinct and separate functionsin effectuating the policies of the Act is conceded by the Brotherhood.The issue raised by the Brotherhood, however, is the extent to whichthe Board, in a representation proceeding under Section 9 may inquireinto successorship, a matter which may properly be litigated underSection 10.In the ordinary representation proceeding, the issues are normallylimited to those concerning jurisdiction, whether a question of repre-sentation has arisen, and the appropriate bargaining unit or units.,The Board certainly is under no statutory duty under Section 9 toconsider other issues.Accordingly, in administering the Act, theBoard has found it to be convenient and practicable, for the most part,aSection 1 of the Act.a A merican Federation of Labor, et at. v. N. L R. B.,308 U. S 401.Compare withSwitchmen'sUnion ofNorth America, et at. v. National Mediation Board, etat.,319U. S. 736. BALTIMORETRANSIT COMPANY163rigidly to exclude any proffered evidence of unfair labor practices ina, representation proceeding,thereby leaving to the aggrieved partiesthe right to file charges under Section 10. This division of the Board'sfunctions has proved invaluable in expediting the handling ofrepresentation cases.This recognition of the dual functions bestowed upon the Board bythe Act does not mean, however, that the respective subject matter ofproceedings under Section 10 and proceedings under Section 9 mustbe segregated into mutually exclusive compartments for administeringthe Act.The essential difference between the two procedings isdelineated by the Act and results from the degree of finality attachingto the Board's determinations,but the Actdoes not go further andrequire that the Board,in a representation proceeding,divorce itselffrom all matters which might appropriately be raised in a complaintproceeding.Upon thispremise the Board has frequently investigatedobjections to an electiondirectedunder Section 9 of the Act whichwere based upon employer interference precluding the full freedom ofchoice which the Act guarantees.Interference of that type oftenconstitutes a violation of Section 8 (1) of the Act arid, if so, wouldafford grounds for a complaint proceeding.Nonetheless,this fact doesnot prevent the Board's consideration of -such misconduct in post-election proceedings under Section 9,nor preclude the Board fromsetting aside any election contaminated by such interference.The full freedomto choosebargaining representativeswhich theprocedure set forth in Section 9 of the Act is intended to insure wouldbe limited drastically were the Board powerless to determine whichunions shall appear on the ballot in elections directed thereunder andthus be available for choice by employees.The absence of such powermightwell result in the defeat of one of the prime objectives of the Act,the promotion of peaceful relations between employees and employersto the end that interferences with the free flow of commerce may belessened thereby.4Accordingly,the Board has found, on many occa-sions, that the purposes of the Act would best be effectuatedby enlarg-ing the usual scope of its inquiry in a representation proceeding, andconsideringmatters pertaining to unfair labor practices. In allinstances,the object has been to guarantee that full freedom of choice,which must prevail if the provisions of Section 9 are to have any sub-stantial meaning, by denying places'on the ballot to tainted unions.Thus, where the articles,or constitution, of a labor organization par-ticipating in a representationproceedingindicated on their face sub-servience to the employer,such organization has been denied a place6 The Board's experience in administering the Act has long since demonstrated that pro-ceedings under Section 9 of the Act have, in and of themselves, markedly stabilized laborrelationsand thereby reduced the amount of industrial strife which might result in inter-ference withcommerce. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD,on the ballot.5Likewise, where the evidence in a representation pro-ceeding fortuitously disclosed that supervisory employees played somepart in the formation or organizing activities of a union party'thereto,that union has been denied a place on the ballot, and its petition, ifany, has been dismissed.'A further example of this nature is theBoard's practice to deny in a representation proceeding, a place on theballot to a union previously found to be company-dominated in a com`plaint proceeding.In such cases the Board is clearly right in takingcognizance of the true character of a labor organization.'An analog,ous situation is presented when a previously disestablished organiza-tion appears in a representation proceeding under a different name.Plainly again, the Board is amply warranted in inquiring' into thetrue character of the organization.We believe it follows logicallythat, in a case such as the instant one, where a union seeking a placeon the ballot allegedly is a successor to or a,continuation of a unionpreviously ordered disestablished, this Board may inquire into theformation of such union to determine whether it is subject to the sametaint of employer control and influence, and thus, not to be foistedupon employees in a Board conducted election.As previously stated,this has indeed been the Board's practice, and where a finding of sue-cessorship has been made; the tainted union has been denied a placeon the ballot, and its petition, if any, has been dismissed."It would appear to be, the position of the Brotherhood that theBoard is powerless in a representation proceeding to deny any union,a place on the ballot on the ground that it is a' successor to an organ-i°ation previously ordered disestablished unless a finding of such sue-cessorship is first made in a complaint proceeding.Solely from thestandpoint of effectuating the purposes of the Act, we consider sucha concept of the dual functions bestowed upon the Board to be clearlyerroneous.' If such an interpretation of the Act were valid, it isentirely conceivable that, in a given situation, a representation pro-ceeding would be postponed indefinitely.Thus, for example, a com-plaint proceeding might result in the disestablishment of one union,only to have its successor spring up and intervene in the representa-tion proceeding.To keep the successor off the ballot, another com-"Matter of Phelps Dodge, Corporation,United Verde Branch, 6N. L. R B. 624.OMatter of Douglas Aircraft Company, Inc.,53 N. L. R. B. 486;andMatter of TheToledo Stamping&Manufacturing Company,55 N. L. R. B. 865 See alsoMatter ofRochester and Pittsburg Coal Company,56 N. L. R. B 1760.7The Board's power so to act was upheld inN. L it. B. v. Falk Corporation,308 U. S.453; see N. Lit.B. v. SouthernBellTelephone&TelegraphCo., 319 U. S. 50, 608Matter of The Dow Chemical Company,32 N. L.R. B 660;Matter of it. G. LeTourneau,Inc.,36 N L. R B.774; Matter of The Western Union Telegraph Company,36 N. L. R. B.812;Matter of H. E. FletcherCo., 41 N. L R. B.420;Matter of Swift and Company,41N. L R. B 1251;Matter of 'Wilson & Co., Inc.,45 N. L. R. B. 831;Matter of J. GreenbaumTanning Company,Plant#3, 49 N. L. R. B787;Matter of New York Merchandsse Com-pany, Inc.,50 N. L R. B. 41; andMatter of Phillips Petroleum Company,52 N. ]:. R. B.632. BALTIMORETRANSIT COMPANY165-plaint proceeding would have to be instituted to disestablish it.Thereafter, a'second successor might spring up and intervene in therepresentation proceeding, and so onad infinitum.Meanwhile, theemployees concerned would be denied the opportunity to choose * acollective bargaining representative which the Act guarantees, with--resultant friction between management and employees, and amonggroups of employees.The very purposes of the Act would bethwarted thereby.To avert such a vicious cycle, the Brotherhoodsuggests that the Board should institute contempt proceedings, andthere try the issue of successorship.It is true that contempt proceed-ings may be lodged against an employer where the Board's order ofdisestablishment has been enforced by court decree, and a successororganization has come into existence .1But there may be situationsin which the employer has engaged in no overt acts of a contemptuouscharacter and yet the successor organization may clearly appear to theemployees to be tainted as was its predecessor.However, the exist-ence of facts which may arguably be said to be such as to warrantcontempt proceedings does not mean that all activity with respect,to a representation proceeding must be stayed, pending the determi-nation by the courts that an employer is or is not in contempt.' No-where in the Act is there any indication that the Board is compelledto resort first to action under Section 10, or proceedings ancillarythereto, in order effectively to perform its functions under Section 9of the Act.The argument that, because alternative courses of actionare available the Board is precluded from the procedure followedherein, is particularly not persuasive where a legitimate organizationis claiming to represent a majority of the Company's employees in anappropriate unit, and when the prompt resolution of its claim mayserve to resolve the entire controversy and preclude the necessity forfurther protracted proceedings.We conclude, upon the basis of the above discussion, that the, positionof the Brotherhood has no merit, and'we shall proceed to a considera-tion of the evidence of alleged successorship.On February 1, 1943, the Board issued a Decision and Order disestab-lishing the Independent.10Thereafter, according to the testimony ofGeorge Russell Young, a pay-roll clerk of the Companies, two or moresmall groups of the Companies' employees discussed the formation ofa new, union. In May 1943, eight employees, at least some of whomwere members of the aforementioned small groups, met at the home ofone of their number, an employee named Monroe.Monroe was a for-mer representative in the Independent.Young, who attended, wasat that time a very active representative in the Independent.EarlyoN. L. R. B. v. Rath Packing Co.,130 F. (2d) 540 (C. C. A' 8).10 See footnote 1,supra.1 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDin 1943, he was the originator, publisher, and editor of an Independentpaper or bulletin.A third employee, whose' past relations with theCompanies and the Independent are disclosed by the record, was'LeeM. Reely, a clerk under whose leadership the groups decidedto mergebecause he was so well known among the employees.Reely was not.shown to have held any office in'the Independent or its predecessors,although he was a member thereof.However, he was employed^in asupervisory status in the Companies' Welfare Department for a periodof almost 20 years," during which time he was in constant contactwith predecessors of the Independent'12 since, by his own testimony,the Companies' welfare work was performed largely in conjunctionwith predecessors of the Independent.Prior to attending the meeting at Monroe's house, Reely, accom-panied by Young, sought the advice of attorneys, who had noassocia-tion with the Independent, as to the possibility of establishing a newunion.The attorneys were of the opinion that an "independent union"free of company domination could be formed and agreed to preparethe constitution and bylaws. ' _A fee of $1,000 was demanded, whichReely supplied with the aid of Harold Airey, who furnished $200,13 .and Young, who contributed approximately $282.14 In all, Reely madeseveral calls on- the attorneys.On at least one occasion, he took withhim Clark, who was then president of the Independent, and Stockman,who was vice president. The proposed plan to forma new union wasexplained to them.Reely helped the lawyers in selecting theBrotherhood's name.1511Reely's status as an employee of the Companies,is rather unique.He was first em-ployed in 1912 and shortly became a clerk in the office, of the assistant general manager.In 1917, he was transferred to the newly formed Welfare Department.In April 1918,he was made head of that department and given the title of Superintendent of Coopera-tion and EmploymentDuring the period between August 1918 and January 1919, Reelyserved in the United States Navy. Upon his return to civilian life,he again was employedin the Welfare Department,but this time as Assistant Superintendent of Welfare, a posi-tion which he continued to hold until 1937.In September 1937,Reely was transferredto the Auditing Department as a chief clerk to handle Social Security records.In, 1939,he was transferred to the main office as a clerk doing detail auditing,the position he nowholds.From 1927 to 1937, Reely was management representative in charge of the Com-panies' extensive athletic program. In 1936,he was appointed secretary of the Companies'Pension and Insurance Plan,a position which lie held for about a year.The other officersof the Plan were officials and superintendents of the Companies.Reely's apparent demo-tions did not result in any loss of salary and, as a result,although he has received nomerit increases since 1937,nevertheless he is the Companies' highest paid clerk.Onlythree of the Companies'eight chief clerks receive more pay.Reely's own supervisor earnsonly a small amount more than Reely, while his assistant supervisor earns considerably less.12The Company has carried on bargaining relations with unaffiliated unions since 1918.From 1918 to 1935 the union was United Railways Employees'Association.In 1935 Itchanged its name to The Baltimore Transit Association.The latter became the Independent,in 193713Airey was a platform operator who had held no office in the Independent.14Reely, Young, and Airey all expect to be reimbursed by the Brotherhood, but have noth-ing more than a verbal commitment from the Brotherhood that they will be repaid.16Reely himself suggested the inclusion of "Brotherhood" in the name because he thought"it would be a sociable thing and would get away from the cut and dried union thing," anddid not"sound so hard-hearted"as the word"union."The lawyers,however, added"Union"to the name. BALTIMORETRANSIT COMPANY167In themeantime,on April 26, 1943, the Independent held the firstmass meetings in itshistory."'On May 25, 1943,17 it held its secondmass meetings.The minutes of these latter meetings show that they,were devoted almost exclusively to discussing dissolution of the Inde-pendent and the formation of a new union to succeed the Independentand defeat the Amalgamated.Reely was the principal speaker atboth meetings.He was introduced by Young at the morning meetingas anemployee who had "k years of service," who needed no introduc-tion, and who "was associated with the old Welfare Department" ofthe Companies.Reely spoke of the need for a "legal" independentunion, informed the audience that he had consulted attorneys for thereason that "in order to have a reorganization, we got to get somebody-else to goalong with us."He then stated that there wassome mistakein the "legal stature" of the Independent which must be corrected andassertedthat he was correcting this mistake and keeping the samebenefits.In response to questions, Reely advised the audience thatthe new organization could not "touch" the money of the Independent,but when the Independent distributed its funds to its members theycould endorse their checks over to the "new" organization; and statedthat the "new" organization would provide pensions, doctors' treat-ment, and welfare as had the Independent.The eveningmeeting wasa repetition of the morning meeting.President Clark of the Independent opened the meeting with theremark that the purpose was to get "suggestions" to""help us to beat"the Amalgamated. Young then suggested that the Independent could"beat" the Amalgamated by changingits laws.Reely, whowas againthe principal. speaker, once more spoke of forming a "legal" inde-pendent organization,of a "reorganization" and the "correction of alegal error." In response to questions, Reely this time stated thatmoney refunded by the Independent could not be endorsed over to theBrotherhood, but it could be used "to pay one year's dues in advance;"and that the "rewriting of the bylaws is going to correct what defectsmay possibly be in" the old bylaws. Joseph Acker, later to becomefirst president of the Brotherhood, interrupted to speak of "reorgan-ization of the Independent," and suggested a model for the new by-laws.Others, including Young, also spoke of "reorganization."Evidently, in preparation for the mass meetings, Reely had hadapplication-for-membership cards printed.These were distributedoutside the meeting hall, after Reely announced at the meetings thatthey were available."'16 One meeting was held in the morning and one in the evening"There is some confusion in the record as to whether the actual date was May 24 orMay 25, 194318Reely,testified that he did not know who distributed the cards. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin-5 days of these meetings, the Brotherhood had over 1,500-members of the approximately 3,775 employees of the CompaniesOn June 1, 1943, the Brotherhood held its first meetings to approvethe constitution and bylaws which had, been drafted by the at-torneys.19Reely, who had prepared notices of the meetings, pre-sided.The constitution and bylaws, as prepared by the attorneys,were read and approved with a minimum of delay.No amendmentswere made.Reely was then chosen as a committee of one on organ-ization.Thereafter, he formed a nominating committee, some of themembers of which were former representatives of the Independent.On June 16, 1943, officers of the Brotherhood were elected, and, at thesecond meeting of the Brotherhood on June 24, 1943, the officers wereinstalled.20The Independent held its last mass meetings on June 29, 1943, atwhich time those present voted to dissolve.On July 26, 1943, a votetaken among the members of the Independent likewise favored dissolu-tion.The Companies were formally advised of the Independent's dis-solution on July 28, 1943.They did not post a notice of dissolutionuntil September 9, 1943.21No action was taken to advise their em-ployees that they had no interest in the formation of the Brotherhood.On September 23, 1943, the Companies held their first meeting with theBrotherhood and, on November 19, 1943, entered into a grievanceagreement with the Brotherhood:By the end of July 1943, ,the Brotherhood had 2,334 members.Atleast 27 of the last 32 representatives of the Independent joined theBrotherhood.Of the first 35 representatives in the Brotherhood, 7had been representatives in the Independent or its predecessors.The foregoing facts clearly demonstrate that the Brotherhood ismerely a continuation of the Independent and that it must have appeared so to the employees.The employees could not have failed toidentify the Brotherhood as the successor to the Independent and, toconclude that the Brotherhood enjoyed the Companies' favor.Thefirst occasion on which the employees as a whole were made awarethat a "new" union was in the process of formation was at the May25, 1943, meetings of the Independent.What transpired at thosemeetings cannot fail to lead to the conclusion that the Independentwas, in effect, to be reorganized as the Brotherhood by the substitutionof a new name, constitution and bylaws, and officers, and that the em-ployees present at such meetings were so impressed.. That theBrotherhood was effectively launched at those meetings is evidenced19Approximately 200 attended the morning meeting and 800 the eveningsession.20Reely did not become an officer, having I informed the members of the Brotherhoodthat be would not accept any office21The Companies did not post a notice of compliance with the Board's Order, disestablish-ing the Independent, until April 15, 1944. BALTIMORETRANSIT COMPANY169by the distribution of application cards after the meetings, and thesigning up of over 1,500 members within 5 days of the meeting.Notuntil the Brotherhood was well established did the Independent voteto dissolve.The Companies, meanwhile, had taken no steps to dis-establish the Independent or to inform their employees that they werein no way supporting or sponsoring the formation of the Brother-hood or that they were wholly indifferent whether or not their em-ployees joined the Brotherhood.22As a result, no break between theIndependent and the Brotherhood was made clear to the employees.Under these circumstances, we are satisfied, and find, that the Brother-hood appeared to the employees to be a successor to the Independent,a dominated' organization, and to have the favor of the Companies.We further find that the Brotherhood is a continuation of and a suc-cessor to the Independent.Accordingly, we shall dismiss its peti-tion for certification of representatives, disregard its position on theappropriate unit with respect to the Amalgamated's petition, anddeny to it a place on the ballot in the election hereinafter directed.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Amalgamated represents a substantialnumber of employees in the unit it alleges to be appropriate.23We find, with respect to the petition of the Amalgamated filed inCase No. 5-R-1635, that a question affecting commerce had arisen con-cerning the representation of employees of the Companies, within themeaning of Section 9 (c) and Section 9. (6) and (7) of the Act.Wefind, with respect to the petition of the Brotherhood filed in Case No.5-R-1629, that no question has arisen concerning the representation ofemployees of the Companies within the meaning of Section 9 (c) ofthe Act.IV.THE APPROPRIATE UNITThe Amalgamated petitions for a unit of all employees in the Trans-portation Department, Rolling Stock and Shops Department, PowerDepartment (Electrical Construction Division, Underground CableDivision, Overhead Lines Division, Way and Structure Department,and Stores Department, excepting all starters and acting starters,dispatchers and acting dispatchers, all utility men, street inspectors,instructors, foremen, superintendents, roadmasters, and all other super-visory employees, shop and transportation clerks,watchmen and police-22Westinghouse Electric & Manufacturing Company v. N L. R B.,112 F.(2d) 657(C. C A. 2),enforcing,as modified,18 N. L. R. B. 300;affirmed(per curiam)312 U. S.660;N. L. R. B. v.Link-Belt Company,et al.,311 U.S. 584,598; andN. L.R. B. v. Con-denser Corporation of America,et al.,128 F.(2d) 67(C. C A 3).23The RegionalDirector stated that the Amalgamatedsubmitted 1,995 membership cards,all bearing apparently genuine signatures,of which 1,257 were names of persons whosenames appeared on the Companys'pay roll ofJuly 5, 1944,which listed 2,867 employeesin the unit alleged to be appropriate. 170DECISIONSOF NATIONAL LABORRELATIONS BOARDmen, and all administrative, professional, technical, and clericalemployees.The Companies disagree with the Amalgamated only to the extentthat they contend that various other classifications of their employeesshould be included in the unit.Since the Companies' employees areconveniently divided among six divisions, each with a separate pay roll,we shall consider each division separately together with the disputesbetween the Companies and the Amalgamated as to employeeclassifi-cations to be found therein.1.Executive and Administrative DivisionThis division consists of 51 employees.The Amalgamated wouldexclude all these employees, and the Companies would exclude all savethe visiting nurse.Visiting nurse:This employee is a registered nurse who visits sickemployees.In view of the specialized -character of her service, weshall not include the visiting nurse in the unit, which consists of oper-ating and maintenance elnployees,24 but shall exclude her with all otheremployees, in the Executive and Administrative Division.2.OfficeDivisionThis division consists of 523 weekly paid employees from all depart-ments of the Companies.On the whole, they comprise clerical andgeneral supervisory employees.The Amalgamated would exclude allemployees in the Office Division.The Companies would include allthe clerical employees and non-supervisory employees in the division.Inasmuch as, we customarily exclude clerical employees from units ofoperating employees when the petitioning union does not seek torepresent them, and since we exclude supervisory employees generally,we shall exclude all employees in the Office Division from theunit.253.Transportation DivisionThis is the operating division of the Companies. It includes 2,008employees who will constitute the bulk of the appropriate unit.TheCompanies and the Amalgamated agreed specifically to include therelief lost and found custodian, the pre-pay collectors of fares, the rail-road switchmen, and the' car coupler.We shall include them.Theyagreed specifically to exclude supervisors of the rank of starter andabove, and full-time relief dispatchers '26We shall exclude them.24Matter of Belden Manufacturing Company,55 N L. R. B. 41328The Office Division also has special officers who are Company police. Since they aredeputized by the State of Maryland, they are properly excluded from a unit of operatingemployees.26They also agreed to exclude pensioned employees,who in any event would not beeligible to vote since they are not present employees,and also part-time 'employees, whoare considered in SectionV, infra. BALTIMORETRANSIT COMPANY171The Companies and the Amalgamated are in dispute solely withrespect to the disposition of the categories discussed below, all of whichthe Companies would include and the Amalgamated would exclude.Guards:There are four guards, three of whom are platform men onguard duty purely as a war measure, and the other is a pensioned em-ployee who has been called back to work.All have been commissionedby the State of Maryland as special officers, and report to the head ofthe police department.Since the only bona fide union seeking torepresent the Companies' employees desires to exclude guards andwatchmen, we shall exclude the guards.,Watchman at Park Terminal:This employee is in the cashier's de-partment where he watches over the counting of money, under thesupervisor of receivers.The Company "assumes" that he is armed.We shall exclude him for the same reason we are excluding guards.Police :The Company has three platform men who are commissionedas policemen.However, they act as policemen only on special oc-casions, such as football games.We find that these employees areprimarily operating employees, and we shall include them in the unit.Watchmaen:The record indicates that this category has reference to.one of the guards previously discussed and to one of the watchmen-bridge discussed below.If there be any other watchmen, we shall ex-clude them for the same reason as we are excluding guards.Watchmen-bridge:There are six employees in this category, sta-tioned at Bear Creek Bridge as a war measure.All of them are re-turned pensioned employees who have been commissioned as specialofficers by the State of Maryland and come under the supervision of thepolice department.We shall exclude them for the same reason we areexcluding guards.Statement taker,:This employee takes readings of fare boxes andregisters, makes a record thereof, and turns the record over to a dis-patcher. ' We find that the statement taker is a clerical employee and.shall exclude him from the unit.Relief dispatchers:The Companies have 51 regular dispatcherswhom they and the Amalgamated agree to exclude as supervisory em-ployees.In addition to the regular dispatchers, the Companies have.36 relief dispatchers who devote varying amounts of time to relievingregular dispatchers.Thus, some work full time at relief, whereasothers also operate street cars or-act as utility men.When relievingdispatchers, they have the same authority and receive the same'payas dispatchers.21Most relief dispatchers are promoted from platformmen, are trained iri dispatching, and, when openings occur, becomeregular dispatchers.The Companies would exclude only those reliefdispatchers who relieve more than 50 percent of the time.We are21Dispatchers are paid a weekly rate. 172DECISIONS- OF NATIONAL LABOR RELATIONS BOARDnot persuaded that the test proposed by the Companies should beadopted, inasmuch as relief dispatchers who relieve less than 50 per-cent of the time also have power to affect the status of employees andsince all relief dispatchers are being groomed for positions as regu-lar dispatchers and thus have interests.in common apart from theinterests of regular operating employees.Accordingly, we shall ex-clude all relief dispatchers.Belief starters:The record indicates that relief starters stand inthe same relation to regular starters, whom the parties agree to ex.elude as supervisory employees, as relief dispatchers stand in relationto regular dispatchers.We shall, therefore, exclude all relief startersfor the same reason we are excluding all relief dispatchers.Utility men dad relief utility men:These employees are used bythe Companies to fill in on various jobs, including clerical work, opera-tion of cars, and rendering assistance to starters and dispatchers.Therecord does not indicate that they are supervisory employees withinour customary definition.However, both the Companies and the'Amalgamated agree to exclude full-time utility men.The Amalgam-ated, in fact, would exclude all employees who spend a substantialportion of their time as utility men, and the Companies all who relieve.more than 50 percent of the time. Since the Companies' test is moredefinite than the Amalgamated's, we shall adopt it and exclude allutility men and all relief utility men who relieve more than 50 percentof their working time.4.Shops DivisionThis division includes 778 employees, most of whom are engagedin maintenance operations.Of these employees, the Companies andthe Amalgamated agree to exclude the night car house inspector, thehead watchmen, garage foremen, foremen, and supervisor of store-room, helpers.They are not agreed as to the categories discussedbelow, all of which the Companies would include and the Amalgamatedwould exclude.Forelady:This employee is an elderly lady in the armature shopwho primarily cares for the personal wants of five girl employees.She is not shown to have supervisory powers within our customarydefinition.We shall include her in the unit.Leading cleaners:There are eight'of these employees, one for eachoperating base.Their title is no longer descriptive of their statussince the shop foremen now actually supervise and direct cleaning.They work all their time, earn 2 cents more per hour than othercleaners, and have no authority over other employees.We shall in-clude them in the unit.Leadmen:There are 18 leadmen, who are the highest paid hourlymen in the shops. They are skilled mechanics who act in the absence BALTIMORE TRANSIT COMPANY173of foremen, which amounts to about 64 days out of the work-year.During such times they receive foremen's pay.They exercise super-visory authority when acting as foremen.There are approximately140 employees under the 18 leadmen.We are of the opinion that theleadmen act in a supervisory capacity a sufficient amount of the timeto warrant their exclusion from the unit.We shall exclude them.Receiving clerk :This employee is in the storeroom where he recordsthe receipt of all incoming goods.We find that he is employed in aclerical capacity and shall exclude him from the unit.Watchmen:There are 11 watchmen all told, 6 in the shops, 1 in thestoreroom, and 4 at the gates. In addition, there is 1 relief watchmanwho is a shopman, but watches about 1 day a week.Two of the regularwatchmen and the relief man are commissioned as special officers.Weshall exclude the watchmen for the reason we excluded guards, above.We shall include the relief watchman because we find that his interestsare primarily the same as those of regular shop men.5.Way and Structure DivisionThis division includes 248 employees who are engaged in the main-tenance of tracks, bridges, and buildings.Of these employees, theCompanies and the Amalgamated agree to include all excepting gangforemen, work car dispatchers, assistant shop foreman, division fore-man, and special foreman.We shall exclude the above-enumeratedclassifications which-the parties agree to exclude.6.Power DivisionThere are 167 employees in this division, engaged in providing elec-tric power, maintaining overhead lines, and operating substations.Ofthese employees, it appears that the Companies and the Amalgamatedagree to exclude the foreman overhead construction, foreman electricswitch crew, foreman underground cable, foreman emergency division,assistant foreman electrical construction, assistant in charge of emer-gency crews, and assistant in charge of construction.We shall excludeall such employees.The Companies and the Amalgamated are indispute over the categories discussed below, all of which the Companieswould include and the Amalgamated would exclude.Watchmen:There are 10 watchmen in this group, who are assignedas a war measure to watch the substations.We shall exclude them forthe reason we are excluding guards and other watchmen.Night supervisor (substation) :There are 2 men in this category.From the central station they direct the 35 substation operators.Thelatter telephone in for advice, and, occasionally, the supervisors go outto the substations to help the operators correct some difficulty.Thesupervisors work in the event of serious trouble.Approximately four-fifths of the time they are "waiting for trouble" to develop.The 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord indicates that they have no supervisory authority within ourcustomary definition, and that the Companies regard them merely astrouble shooters.We shall include them in the unit.Trouble clerks:There are three trouble. clerks.They sit at deskswhere they answer telephone requests for trouble crews, and send outthe crews.They keep a record of the calls.We find that troubleclerks are clerical employees, and we shall exclude them from the unit.Chief automatic maintainer:This employee is the head of a sub-station maintenance crew of six men.He works with his men and ispaid daily as they are.The record does not indicate that he has super-visory authority within our customary definition.The Companies re-gard him as a trouble shooter.We shall include him in the unit.We find that all employees'of the Companies in theTransportationDivision(including among others, the relief lost and found custodian,the pre-pay collectors of fares, the railroad watchmen, the car coupler,and police,but excluding supervisors of the rank of starter and above,guards, watchman at Park Terminal,watchmen, watchmen-bridge,statement taker, relief dispatchers,relief starters,utilitymen, andrelief utility men who relieve more than 50 percent of their workingtime), in theShops Division(including, among others, forelady in thearmature shop,leading cleaners,and relief watchman, but excludingthe night car house inspector,the head watchman,garage foremen,foremen, supervisor of storeroom helpers,leadmen, receiving clerk,and watchmen), in theWay and S,ructure Division(excludinggang foremen,work car dispatchers,assistant shop foreman,and di-vision foreman),and in thePower Division(including,among others,night supervisors[substation], and chief automatic maintainer, butexcluding the foreman overhead construction,foreman electric switchcrew, foreman underground cable, foreman emergency division, as-sistant foremen electrical construction,assistant in charge of emer-gency crews,assistant in charge of construction,watchmen, andtrouble clerks),but excluding all employees in theExecutive and Ad-ministrative Divisionand in theO face Division,and all supervisoryemployees with authority to hire, promote,discharge,discipline, orOtherwise- effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein,subject to the limitations and additions set forth in theDirection. BALTIMORE TRANSIT COMPANY175The Companies and the Amalgamated agreed to exclude part-timeemployees from the unit.Such employees average 4 hours work aday and usually have full-time employment elsewhere.In view ofthe agreement of the parties and the above facts,we find that part-time employees do not have a sufficient interest in the determinationof a bargaining representative to entitle them to vote.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Baltimore't'ransitCompany and The BaltimoreCoachCompany, Baltimore,Maryland, an election by secret ballot shall be conducted as early aspossible,but not later thanthirty (30) days from the date of thisDirection,under the direction and supervision of the Regional Di-rector for the Fifth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections10 and 11,of said Rules and Regulations,among the employees in theunit found appropriate in Section IV above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls,but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andpart-time employees mentioned in SectionV,supra,todeterminewhether ornot they desire to be representedby Amalgamated Asso-ciation of Street, Electric Railway and Motor Coach Employees ofAmerica,Division 1300-A. F. of L.,for the purpose of collectivebargaining.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representa-tives of employees of The Baltimore Transit Company and The Balti-more Coach Company, Baltimore,Maryland, filed by The Brother-hood and Union of Transit Employees of Baltimore,C. U. A., in CaseNo. 5-R-1629, be, and it hereby is, dismissed.618683-45-vol. 59-13